Title: John Quincy Adams, Josiah Quincy, III, Checks Drawn on Banks of U.S., 3 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: 


				
					
					October 3 to November 1826
				
            
            Boston, 27. Oct—1826.Pay toA. B. Johnson & A. L. S Johnsonor Bearer,Three Thousand—Dolls.—cts.3.000Dolls.—cts.Josiah Quincy Exeor of John Adams
            
            Boston, 3 October 1826Pay toSamuel Savilor Bearer,Three hundred and twelveDolls.49cts.312Dolls.49cts.J. Q.  Adams. Exor. of the Will of J. Adams
            
            Boston, 6. Nov 1826Pay toJ. P. De Wint—or Bearer,Three Thousand—Dolls.—cts.3000Dolls.cts.Josiah Quincy Exeor of John Adams
            
            Boston, 22. Nov. 1826.Pay toE. F. Register of Norfolk—or Bearer,Six—Dolls.87cts.6Dolls.87cts.Josiah Quincy Exeor of John Adams—
            
            Boston,  November 1826Pay toJohn Quincy Adamsor Bearer Order,Two thousand seven hundred and nineDolls.80cts.2709Dolls.80cts.J. Q. Adams} Executors of the last Will of J. AdamsJosiah Quincy
				
			